Case 3:18-cv-00097-GEC Document 27-7 Filed 10/31/19 Page 1 of 2 Pageid#: 192




                IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                     CHARLOTTESVILLE DIVISION

____________________________________
                                    )
                                    )
MICHAEL DONALDSON,                  )
                                    )
      Plaintiff,                    )
                                    )
            v.                      )   Case No.: 3:18CV00097
                                    )
TRAE FUELS, LLC., et al.            )
                                    )
      Defendants.             )
                                    )
____________________________________)

            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT




                               EXHIBIT 3
Case 3:18-cv-00097-GEC Document 27-7 Filed 10/31/19 Page 2 of 2 Pageid#: 193


                                                                                                                  £ 'rwcssl me
                                                                                              910 54th Ave, Suite 230
                                                                                              Greeley, Colorado 80634

                                   Employes Counseling Motics
  Employee Name: Michael Donaldaon                                                            Date:       06/04/2014

  Position/Title;   Tne-Fueis Controller                                                      Dept.

  Reason for Notice:     (See attached copy if applicable)
  John Frink, Chris LaRocco and I met with Michael to establish performance expectations, specifically for
  the next two weeks. Chris explained the necessity and the importance of now vital the controller position
  is to the success of Trae-Fuels and how this position needs to be current at all times with financial
  reporting, including current cash flow and as the controller he should be communicating daily with John
  on the current status of Trae-Fuels financially Cwhat does ft cost us to open the door ev3rvdavf) was the
  example given. Discussion also included: making decisions faster, knowing inventory at all times and
  how that data correlates with financials.
  I emphasized that he (Michael) needs to meet daily with John to discuss current financials and uodaies
 (no more leaving reports on his desk without conversation), he needs to focus on performing at a higher
 level and not in the day-to-day cweeds’ of things going on in the office. I also removed all HR employee
 file responsibilities (except the 5 exempt manager positions) from Michaers responsibility.                                  During an
 audit of the files during this visit, I found the files to be out of federal compliance, confidentiality
 agreements were missing, and random accounts payable items were placed in the employee files. I did a
 training session with iVlicnaei and Fran and Fran will be responsible for the files until further notice. In
 addition, I told Michael he needs to create accounts payable files for ajj the vendors they are using ant
 those files need to be current at ail time.
 (Use back of this page if more room is needed)

 Action Taken on This Notice: (Plan of Action)
 Chris is going to make a score card and/or excel spreadsheet for Michael to use to start collecting vital
 financial information which will help with reporting and creatine, a ‘State of the Union” style report that he
 can share with corporate and John at ail times.__________________________________________
 (Use back of this page if more room is needed)

 Next Step if Infraction is repeatach
 This was not discussed, as this first meeting was to convey the expectations that are needed for the
 controller position and more specially, for Michael to understand he needs to produce more
 qualitative/quantitative work and be a hands on controller.
 (Use back of this page if more room is needed)
                ;

 Signe-
              'EM
          'v ..yl                 __rd.
                                               Date
                                                                      Signed
                                                                                  Employee                                      Data

                                        Original to bo placed in Employee’s File




                                  F'JPSiuneshimiifPrivateiWonUEmpioyee Benefits/Disciplinary Forms/Empluyae Counseling Notice Form 07222003

                                              Trae / Enviro 000020
